ORDER
PER CURIAM.
Quinten Randolph (Randolph) appeals from the judgment of the trial court affirming the decision of the Civil Service Board of the City of Berkeley (Board) to terminate his employment after he tested positive for marijuana use. We affirm the Board’s decision.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We conclude the Board’s *780findings are supported by competent and substantial evidence on the whole record; its decision is not arbitrary, capricious or unreasonable, an abuse of discretion or unauthorized by law; and its action does not violate any of the additional grounds enumerated in Section 536.140.2, RSMo 2000. Snelson v. Board of Police Comm’rs of City of St. Louis, 859 S.W.2d 794, 797 (Mo.App. E.D.1993). An extended opinion would have no precedential value. We affirm the Board’s award pursuant to Rule 84.16(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the award pursuant to Rule 84.16(b).